UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NO.: 1-33726 Date of Report: November 29, 2010 ADVANCED BATTERY TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 22-2497491 (State of other jurisdiction of (IRS Employer incorporation or organization Identification No.) 15 West 39th Street, Suite 14A, New York, New York (Address of principal executive offices) (Zip Code) 212-391-2752 (Registrant’s telephone number including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into Material Definitive Agreement On November 29, 2010 Advanced Battery Technologies entered into a Securities Purchase Agreement.The Securities Purchase Agreement provides that, at a closing expected to occur on December 3, 2010 after satisfaction of standard closing conditions, Advanced Battery Technologies will sell 7,500,000 shares of common stock and 3,750,000 common stock purchase warrants (the “Warrants”).The purchasers are institutional investors.The aggregate purchase price for the securities will be $30,000,000. Each Warrant will permit the holder to purchase one share of common stock from Advanced Battery Technologies for a price of $4.00 per share.The Warrants will expire in one year and one week. We are making the offering and sale of the shares and warrants pursuant to a shelf registration statement on Form S-3 (Registration No. 333-161384) that was declared effective by the Securities and Exchange Commission on September 2, 2009, and a base prospectus dated as of the same date, as supplemented by a prospectus supplement to be filed with the Securities and Exchange Commission on December 1, 2010. Item 9.01Financial Statements and Exhibits Exhibits 10-a Securities Purchase Agreement dated November 29, 2010 among Advanced Battery Technologies, Inc. and certain named Purchasers. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ADVANCED BATTERY TECHNOLOGIES, INC. Dated: November 30, 2010 By:/s/ Fu Zhiguo Fu Zhiguo, Chief Executive Officer
